              Case 2:20-cv-00530-JCC Document 23 Filed 09/21/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KYLE POFFENROTH, individually and on               CASE NO. C20-0530-JCC
      behalf of all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      RENTGROW INC,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ Rule 26(f) report (Dkt. No. 22). In the
18
     report, the parties propose discovery and pre-motion conference deadlines. Those deadlines are
19
     APPROVED, as revised below:
20

21
                               Event                                           Deadline
22
      Exchange Rule 26(a)(1) Initial Disclosures                             July 27, 2020
23
      Amend Pleadings and Add Parties Without Leave of the               September 21, 2020
24    Court
25    Disclose Expert Witnesses Relating to Class Certification            October 21, 2020
26


     MINUTE ORDER
     C20-0530-JCC
     PAGE - 1
               Case 2:20-cv-00530-JCC Document 23 Filed 09/21/20 Page 2 of 2




 1    Disclose Rebuttal Expert Witnesses Relating to Class                   November 23, 2020
      Certification
 2    Complete Expert Discovery Relating to Class                            December 14, 2020
 3    Certification
      Plaintiff’s Deadline to Move for Class Certification                     January 8, 2021
 4
      Defendant’s Deadline to Oppose Class Certification                       February 8, 2021
 5
      Plaintiff’s Deadline to File a Reply in Support of Class                February 22, 2021
 6    Certification
 7    Disclose Expert Witnesses Relating to Merits Issues              Two (2) weeks following the
                                                                     Court’s order on class certification
 8    Disclose Rebuttal Expert Witnesses Relating to Merits            Four (4) weeks following the
 9    Issues                                                         Court’s order on class certification
      Complete Fact and Expert Discovery (Both Class &                 Ten (10) weeks following the
10    Merits)                                                        Court’s order on class certification
11    Dispositive Motion Cutoff                                      Fourteen (14) weeks following the
                                                                     Court’s order on class certification
12
             The Court will set remaining case management deadlines following resolution of
13
     dispositive motions. Within twenty-one days of the Court's resolution of dispositive motion(s), or
14
     of the reopening of the Seattle Courthouse, whichever is later, the parties shall file a joint status
15
     report. The report must contain the following information: An estimate of the number of days
16
     needed for trial and the date by which the case will be ready for trial. If the parties are unable to
17
     agree on any part of the report, they may answer in separate paragraphs; no separate reports are
18
     to be filed.
19

20
             DATED this 21st day of September 2020.
21
                                                              William M. McCool
22                                                            Clerk of Court
23
                                                              s/Tomas Hernandez
24                                                            Deputy Clerk

25

26


     MINUTE ORDER
     C20-0530-JCC
     PAGE - 2
